internal_revenue_service number release date index number -------------------------- -------------------------- ------------------------------------------ --------------------------------- in re ---------------------------- ----------------------- ------------------------------ department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc intl b02- plr-131645-03 date february ------------------------------- ----------------------- ---------------------------- legend a b ----------------------- ------------- c --------------------------------------- d -------------------------------- firm x ---------------------- firm y -------------------------- firm z ---------- country z --------------- amount m ----------------- x percent y percent ------------------ dear ------------------ time to file a qualified_electing_fund qef election with respect to b’s investment in c representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification upon examination facts the following facts in connection with their private_letter_ruling request taxpayers have represented this is in response to your letter dated date requesting an extension of the rulings contained in this letter are based upon information and in date b acquired x percent of the common equity of c a country z firm y an accounting firm also provided tax_advice with respect to the formation b is a u s limited_partnership all of the limited partners of b have represented that they are u s persons a a u s limited_liability_company most of the members of which are u s citizens or residents is the sole general_partner of b holding_company and c acquired y percent of the common equity of d a country z operating company and approximately amount m of convertible_bonds of d prior to these acquisitions in date members of a consulted firm x a firm competent to render international tax_advice concerning the potential investment by b in d firm x was informed that the investment in d would be made through c firm x failed to advise b that investing in d through c would cause c to qualify as a passive_foreign_investment_company pfic with regard to b and therefore failed to advise b to make a qef election for c and structuring of a and b and prepared a and b’s tax returns since their formation including the and tax returns firm z was hired in to complete the preparation of a and b’ sec_2001 tax returns neither firm y nor firm z advised a and b about the potential status of c as a pfic or of the availability of the qef election convertible_bonds held by c firm x reviewed the overall organizational structure and realized that c was a pfic with regard to b at this time firm x noted for the first time the fact that c was a pfic and recommended the submission of a ruling_request to make a retroactive qef election under sec_1_1295-3 ruling requested b requests the consent of the commissioner of the internal_revenue_service to make a retroactive qef election under sec_1_1295-3 with respect to c for b’ sec_2001 tax_year law and analysis a taxpayer if an election by the taxpayer under sec_1295 applies to such company for the taxable_year and the company complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company under sec_1295 a qef election may be made for any taxable_year at any time on or before the due_date determined with regard to in date while rendering advice with respect to a redemption by d of the sec_1295 provides that any pfic shall be treated as a qef with respect to extensions for filing the return for such taxable_year to the extent provided in regulations such an election may be made after such due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic under sec_1_1295-3 a taxpayer may request the consent of the commissioner to make a retroactive qef election for a taxable_year however the commissioner will grant relief under sec_1_1295-3 only if four conditions are satisfied the first requirement is that the shareholder reasonably relied on a qualified_tax professional who failed to identify the foreign_corporation as a pfic or failed to advise the shareholder of the consequences of making or failing to make a sec_1295 election sec_1_1295-3 provides that a shareholder will not be considered to have reasonably relied on a qualified_tax professional if the shareholder knew or reasonably should have known that the foreign_corporation was a pfic and knew of the availability of a sec_1295 election in addition a shareholder cannot claim reliance upon a tax professional if he knew or reasonably should have known that the qualified_tax professional was not competent to render tax_advice with respect to the ownership of shares of a foreign_corporation or did not have access to all relevant facts and circumstances counsel firm x prior to the formation of and investment in d firm x’s tax department was competent to render tax_advice with respect to stock ownership of a foreign_corporation and had access to all the relevant facts and circumstances firm x’s tax department failed to identify c as a pfic and therefore failed to advise b of the consequences of making or failing to make a qef election thus b reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 and for the taxable years at issue not prejudice the interests of the u s government under sec_1 f i the interests of the u s government are prejudiced if granting relief would result in the shareholder having a lower tax_liability taking into account applicable_interest charges in the aggregate for all years affected by the retroactive election other than by a de_minimis amount than the shareholder would have had if the shareholder had made the sec_1295 election by the election due_date the time_value_of_money is taken into account for purposes of this computation if granting relief would prejudice the interests of the u s government the commissioner may in his sole discretion grant consent to make the election provided the shareholder enters into a closing_agreement with the commissioner that requires the shareholder to pay an amount sufficient to eliminate any prejudice to the u s government as a consequence of the the second requirement of sec_1_1295-3 is that granting consent will during the years at issue a sought u s tax_advice from its regular outside tax the final requirement of sec_1_1295-3 is that the procedural this requirement is met in this case because all of the affected years are still shareholder’s inability to file amended returns for closed taxable years sec_1_1295-3 open and b has already reported the amounts owed for and on its partnership return and on the schedules k-1 for its partners the third requirement of sec_1_1295-3 is that the request must be made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder sec_1_1295-3 in this case the pfic status of c has not been raised upon audit requirements set forth in sec_1_1295-3 must be met these include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1 f i additionally affidavits signed under penalties of perjury must be submitted by the shareholder and any qualified_tax professional upon whose advice the shareholder relied sec_1_1295-3 iii these affidavits must describe the events that led to the failure to make a qef election by the election due_date the discovery of such failure and the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on such professional here affidavits meeting the requirements set forth in sec_1_1295-3 and iii as to the failure of firm x to inform b of its need to make qef elections have been submitted and b has otherwise satisfied the procedural requirements of sec_1_1295-3 with respect to c under sec_1_1295-3 provided that b complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election k of the code provides that it may not be used or cited as precedent consent is granted to b to make a retroactive election for b’ sec_2001 taxable_year this private_letter_ruling is directed only to the taxpayer requesting it section a copy of this ruling must be attached to any_tax return to which it is relevant based on the information submitted and representations made in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely valerie a mark lippe senior technician reviewer cc intl br2 office of associate chief_counsel international
